Title: To Thomas Jefferson from John Page, 13 April 1781
From: Page, John
To: Jefferson, Thomas



Dear Sir
Rosewell April the 13th. 1781

As, by the Neglect of our Commissioners, The Assessment has not yet been returned we have been prevented from laying off our Divisions for the Draught; and as our County is at present in a very defenceless State and daily exposed to the Ravages of the Enemy I must entreat you in behalf of the County to suspend the Operation of the Act till the Situation of our Affairs may render it less allarming and distressing than it might be at present. I conceive that the Assessors will not make their Returns so as to enable us to lay off the Proportion of the Divisions before the 1st. of May. If you will be pleased to suspend the Operation of the Law till that Day at Least you will oblige the People of Gloster & Yr. Friend & most obedt.

John Page

